Citation Nr: 0417266	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
dizziness, memory loss and concentration problems, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

Procedural History

The veteran served on active duty from March 1989 until March 
1992, including service in Southwest Asia from January 1991 
to May 1991.

In June 1998, the RO received the veteran's claim of 
entitlement to service connection for chronic diarrhea and 
for chronic fatigue, dizziness, memory loss and concentration 
problems, claimed as due to an undiagnosed illness.  A 
September 1999 rating decision denied the veteran's claims.  
The veteran disagreed with the September 1999 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2000.

The veteran presented sworn video testimony to the 
undersigned Veterans Law Judge in January 2004.  The 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issue of the veteran's entitlement to service connection 
for chronic fatigue, dizziness, memory loss and concentration 
problems due to an undiagnosed illness is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Other issues

In addition to the issues on appeal, the veteran's June 1998 
claim also included claims for service connection of a back 
condition, a left shoulder condition, a right shoulder 
condition and headaches.  Decisions on those issues were 
deferred in the September 1999 rating decision.  In July 2000 
the veteran filed a claim for entitlement to service 
connection for an neck condition.  

In a July 2000 rating decision service connection for the 
right shoulder condition was granted and a 10 percent 
disability rating was assigned.  The veteran has not 
disagreed with that decision.   

Service connection for the left shoulder condition, back 
condition, neck condition and headaches due to an undiagnosed 
illness were denied in the same July 2000 rating decision.  
In September 2000 the veteran filed a timely notice of 
disagreement (NOD) as to all of the denied claims.  On August 
8, 2003, the RO issued a Statement of the Case (SOC) as to 
those claims.  The veteran had 60 days, or until October 7, 
2003, to appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003). The veteran did not file his 
appeal until November 7, 2003.  The RO sent the veteran a 
letter on November 10, 2003 informing him that his appeal was 
not timely and could not be considered.   See 38 U.S.C.A. 
§§ 7105(c), 7108.  The veteran was informed in the letter 
that he could file a NOD as to the RO's decision.  See 
38 C.F.R. § 19.34.  To the Board's knowledge, the veteran has 
not as yet expressed disagreement, and therefore the matter 
of the timeliness of the appeal is not in appellate status 
and will not be addressed by the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 





FINDINGS OF FACT

1. The veteran served on active duty in Southwest Asia during 
the Persian Gulf War.

2. The competent and probative evidence of record does not 
show that the veteran's asserted episodes of chronic diarrhea 
have been objectively verified.

3. The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by chronic diarrhea.


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
chronic diarrhea have not been met. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic diarrhea, which he claims is due to an undiagnosed 
illness.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2003 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations and of the need to submit 
additional evidence on his claim as well as the need for 
additional development of the claim on the part of the RO.   

More significantly, a letter was sent to the veteran in June 
2001 which specifically discussed the pertinent provisions of 
the VCAA.  Crucially, the veteran was informed by means of 
this letter and its enclosures as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in April 2002, prior to the 
expiration of the one-year period following the June 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, VA medical records and private medical records, 
including records for treatment from a doctor in Germany.  
The RO referred the foreign language documents for 
translation.  During the course of the claim, the RO provided 
the veteran with VA physical examinations in May 1999 and 
August 1998 and a psychological examination in November 1999. 

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony video testimony in January 2004.  
Transcripts of this testimony have been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2003).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).

Factual background

The service medical records are negative for diagnosis for 
chronic diarrhea or for treatment of diarrhea in service.  
The separation examination is likewise silent for a reference 
to chronic diarrhea or for reference to hospitalization or 
treatment for diarrhea during service.  In an accompanying 
report of medical history, the veteran specifically denied 
intestinal trouble.  

The record on appeal includes a questionnaire submitted by 
the veteran as part of an October 1997 Persian Gulf Illness 
registry examination.  The veteran listed a complaint of 
chronic diarrhea and asserted that the onset of the chronic 
diarrhea was May 1991.  A February 1998 letter to the veteran 
discussing the results of his Persian Gulf Registry 
examination stated that the findings regarding the veteran's 
history and physical were "essentially normal".  The letter 
did state that a blood test indicated that the veteran had an 
elevated titer for Q fever and a consult to the Infectious 
Disease Clinic was referred.  

The veteran was afforded a VA general medical examination in 
August 1998. At that time, he reported complaints of chronic 
diarrhea and stated that episodes occurred once a week.  At 
that time, the VA examiner, T.C., P.A., found that the 
veteran's abdomen was normal and determined that at the time 
of examination, the veteran did not have a current disability 
characterized by chronic diarrhea.

As requested by the veteran in January 1999, an additional VA 
physical examination was provided in May 1999.  At that time, 
VA examiner Dr. G.Z. noted that although the veteran reported 
a history of chronic diarrhea, the veteran was without 
symptoms at the time of the examination.  The report further 
indicated that the veteran asserted that the chronic diarrhea 
was much improved.  Dr. G.Z. counseled the veteran to seek 
medical treatment if the diarrhea increased in frequency or 
severity.  In addition, the doctor noted that in regards to Q 
fever, the Infectious Disease Clinic had determined that no 
treatment was warranted.  

The veteran submitted an April 1999 statement of his ex-wife, 
D.P.  The statement does not indicate that D.P. has had any 
medical training.  In her statement, D.P. asserted that after 
the veteran returned from Southwest Asia he developed ongoing 
gastrointestinal problems which she further opined were 
"very likely caused by sarin and cyclosarin."

Medical evidence dated from 1998 to 2003, including VA and 
private medical records and reports of VA examinations, is 
negative for complaints or diagnosis of chronic diarrhea.  
The records reflect diagnoses for other disabilities, 
including tension headaches, rashes and hemorrhoids.  During 
March 2003 treatment for hemorrhoids the veteran specifically 
denied any current episodes of diarrhea.



Analysis

The veteran has essentially contended that he has a 
disability which manifests as chronic diarrhea which he 
further contends is attributable to an undiagnosed illness 
contracted during or caused by his service in Southwest Asia 
during the Persian Gulf War.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Service connection - Persian Gulf undiagnosed illness

In essence, the law and regulations pertaining to Persian 
Gulf service, discussed above, provide that if a veteran 
served in the Persian Gulf [element (2)] and has a current 
disability due to an undiagnosed illness, as enumerated in 
the law [element (1)], medical nexus [element (3)] is 
presumed.  Since the veteran served in the Persian Gulf, thus 
satisfying element (2), the Board's inquiry is directed to 
element 1, current disability. 

As stated above, among the requirements for service 
connection of a disability due to undiagnosed illness are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more typical signs or symptoms.  There must be objective 
signs that are perceptible to an examining physician or other 
non-medical indicators that are capable of independent 
verification.  

Concerning the veteran's physical complaints, the record 
simply does not support a finding that such complaints are 
objectively perceptible or capable of independent 
verification.  The overwhelming thrust of the competent 
medical evidence reflects that there is no abnormal 
gastrointestinal function and show no treatment of diarrhea, 
chronic or otherwise.  In particular, the findings of the 
August 1998 VA examination which state that the veteran was 
not suffering from a current disability characterized by 
chronic diarrhea and the March 2003 VA treatment record where 
the veteran specifically denied having diarrhea.  

While the May 1999 VA examination includes a statement that 
the veteran had a history of chronic diarrhea, that diagnosis 
is based solely on the veteran's self-report of the problem 
and not on any objective medical finding of the VA examiner.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The April 1999 statement of the veteran's ex-wife includes a 
statement that the veteran had digestive problems between May 
1991 up until she last saw him in "Summer of 1998."  The 
statement was not notarized and is strikingly similar in 
format to the other correspondence written by the veteran 
himself.  In any event, it has not been asserted that the 
veteran's former wife has had any medical training and 
therefore, she is not a source of competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a 
lay person without medical training is not competent to 
comment on medical matters] see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran has also offered his own statements concerning 
experiencing chronic diarrhea occurring at least weekly from 
May 1991 up to and including his testimony in January 2004.  
The Board finds that these statements are outweighed by 
consistent and persuasive evidence to the contrary in the 
form of the normal findings in the August 1998 examination 
and May 1999 examination; no outpatient treatment records 
documenting diarrhea; and the veteran's specific denial of 
such symptomatology in the March 2003 treatment record.  

The Board wishes to make it clear that it does not 
necessarily disbelieve the veteran's reports of occasional 
loose bowel movements or other gastrointestinal problems.  
However, this falls far short of a chronic condition of 
diarrhea.  The veteran has pointed to no chronic effects, 
such as weight loss.  [The Board observes that the veteran 
weighed 180 pounds on separation examination in April 1992 
(at which time he specifically denied intestinal trouble) and 
he weighed 182 pounds in March 2003.]  The medical evidence, 
described above, has been consistently negative in 
identifying diarrhea of any signs thereof.

The Board notes in passing that according to laboratory 
testing conducted incident to the veteran's October 1997 Gulf 
War Registry examination, the veteran has tested positive for 
Q Fever titer.  However, as stated above the subsequent 
review of the veteran's condition, in particular the May 1999 
VA examination, determined that the veteran was suffering no 
ill effects of Q fever, and it was not proffered as a 
potential source of any chronic diarrhea.  Moreover, as 
previously stated, current indications of chronic diarrhea 
are not found in the medical evidence of record.

In short, the record contains findings that the diarrhea 
reported by the veteran is not objectively perceptible to 
examining medical professionals.  Because diarrhea has not 
been independently verified as a current medical condition, 
the Board concludes that a current disability is not present, 
failing element (1).  The regulations related to Persian Gulf  
undiagnosed illness are therefore not for application in this 
case.

Service connection - in general

In order to give the veteran every possible consideration, 
the Board has considered granting service connection for 
chronic diarrhea on a direct basis.  

With respect to Hickson element (1), current disability, as 
explained in detail above, the competent medical evidence of 
record does not support the finding of a current 
gastrointestinal disability characterized by chronic 
diarrhea.  The Board reiterates that although it does not 
necessarily doubt that the veteran may experience loose bowel 
movements at times, there is no indication in the objective 
medical reports of any chronic underlying condition.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  The 
veteran's claim fails on that basis.

The Board will briefly address the remaining two Hickson 
elements.

With respect to element (2), the veteran's service medical 
records contain no reference to treatment of diarrhea.  

The veteran has asserted that he received treatment for 
chronic dysentery for two weeks in May 1991.  However, the 
service medical records do not reflect such treatment.  
Records for the period of time that the veteran was in 
Southwest Asia have been obtained and reflect treatment for 
athletes foot and an urinary tract infection during March 
1991.

Significantly, the veteran reported a history of numerous 
health conditions in his report of medical history at 
separation from service in April 1992, but the purported May 
1991 hospitalization for dysentery, or complaints of 
diarrhea, were not mentioned.  It strikes the Board as 
strange, to say the least, that the veteran would neglect to 
mention such a dramatic history in a report of medical 
history taken within a year thereafter.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board finds the 
veteran's recent statement concerning the alleged 
hospitalization to be far outweighed by the contemporaneous 
medical records, including his own statement in April 1992.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The Board finds, therefore, that the preponderance of the 
probative evidence shows no gastrointestinal problems during 
service.  The second Hickson element is therefore not met 
with respect to the claimed disorder.

With respect to Hickson element (3), none of the numerous and 
extensive examinations conducted since service has purported 
to establish any relationship between service and the claimed 
chronic diarrhea.  The veteran and his ex-wife are not 
competent to render a diagnosis or to attribute his symptoms 
to a particular cause.  See Espiritu, 2 Vet. App. at 494-5. 

Accordingly, because all three Hickson elements have not been 
met, service connection is not warranted on a direct basis 
for the claimed chronic diarrhea condition.

Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the claim for 
service connection for chronic diarrhea, either on a direct 
basis or as due to an undiagnosed illness.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for chronic diarrhea, 
including as due to an undiagnosed illness, is denied.  


REMAND

The veteran additionally seeks service connection for chronic 
fatigue, dizziness, memory loss and concentration problems, 
including being claimed as due to an undiagnosed illness.  

At the veteran's January 2004 hearing the veteran and his 
representative argued that such condition may be due to an 
undiagnosed illness attributable to the veteran's service in 
Southwest Asia during the Persian Gulf War, or, in the 
alternative, the condition should be granted direct service-
connection as a residual of a head injury suffered by the 
veteran in April 1990.  

Direct service connection  

As noted by the Board above, to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 
Hickson, supra.  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

It is unclear whether the claimed current disability exists.  
A November 1999 VA psychological examination does document 
the veteran's complaints of fatigue, dizziness, memory loss 
and concentration problems.  The veteran's in-service head 
injury has been documented in his service medical records.  
The Board believes that a VA medical examination which 
clarifies the matter of current disability and nexus to the 
in-service head injury is necessary prior to reaching a 
decision.    

Undiagnosed illness

In the alternative, the veteran and his representative have 
argued that the veteran suffers from fatigue, dizziness, 
memory loss and concentration difficulty as a result of an 
undiagnosed illness due to the veteran's service in Southwest 
Asia during the Persian Gulf War.  

As discussed in greater detail above, service connection may 
also be established for a chronic disability resulting from 
an undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006. 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2003).

The November 1999 VA psychological examination indicated that 
the veteran's complaints of fatigue, dizziness, memory loss 
and concentration problems may have been related to a 
diagnosis of "possible dysthymia".  The examiner's report 
additionally noted that at the time of the examination the 
veteran was experiencing several additional outside stressors 
such as a recent divorce and a history of alcohol abuse which 
may also have accounted for the complained of symptomatology.  
If there is in fact a psychiatric disability which accounts 
for the veteran's complaints, then the Persian Gulf 
regulations pertaining to undiagnosed illness would be 
inapplicable.  The Board believes that this matter must be 
clarified before an informed decision on the veteran's claim 
may be made.    

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The law also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159 (2003).  For the reasons explained 
above, such examination is necessary in this case.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
undergo VA examination to determine the 
nature and etiology of any current 
symptoms of fatigue, dizziness, memory 
loss and concentration difficulties.  The 
examiner should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether any such 
disorder currently exists.  If it is 
determined that the veteran is currently 
suffering from such a disorder a 
determination must be made as to whether 
or not a specific diagnosis may be 
applied to the disorder, the level of 
disability, if any, represented by the 
disorder and whether it is as likely as 
not that any existing disorder is related 
to the veteran's in-service head injury, 
service in Southwest Asia or other 
unrelated health or mental health 
diagnosis.  Specialist consultations may 
be arranges, if deemed to be necessary or 
helpful by the examiner.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  Following completion of the 
foregoing, VBA should readjudicate the 
veteran's claim. If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond. Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



